Exhibit 10.2

PARSLEY ENERGY, INC.

February 15, 2019

Bryan Sheffield

303 Colorado Street, Suite 3000

Austin, Texas 78701

Dear Bryan:

This letter (this “Agreement”) sets out the understanding between you and
Parsley Energy, Inc. (the “Company”) with respect to your service to the Company
in the role of Executive Chairman of the Board of Directors of the Company
(the “Board”) and your subsequent retirement as an officer and employee of the
Company. This Agreement amends and restates the prior letter agreement between
you and the Company, entered into as of January 9, 2018 (the “Prior Letter
Agreement”), and, by entering into this Agreement, you acknowledge and agree
that this Agreement cancels and supersedes the Prior Letter Agreement in its
entirety, effective as of the date first set forth above (the “Effective Date”).

On January 1, 2019 (the “Transition Date”), you transitioned from your role as
Chief Executive Officer of the Company to your current position as Executive
Chairman. It is currently contemplated by you and the Company that you will
serve in the position of Executive Chairman until December 31, 2020 or until
such other time as the Board may determine, at which time you will retire as an
officer and employee of the Company but continue to serve as Chairman of the
Board, a non-employee director position. In connection with your service as
Executive Chairman, the Compensation Committee of the Board (the “Committee”)
has approved the following compensation arrangements for you, effective as of
the Transition Date (subject to the Company’s payroll practices maintained for
all officers of the Company):

 

  •  

your employment agreement, as amended (the “Employment Agreement”), will remain
in effect until such time as you are no longer an employee or officer of the
Company;

 

  •  

during the period you are serving as Executive Chairman, your annualized base
salary will initially be $550,000, which amount may be increased or decreased
from time to time in the sole discretion of the Committee;

 

  •  

your benefits and the limited perquisites to which you are entitled will remain
at the same level as in effect immediately prior to the Transition Date, and you
will be eligible to receive an annual cash bonus for the fiscal years in which
you continue to serve as Executive Chairman; however, you will not be granted
new equity-based awards while you are serving as Executive Chairman; and

 

  •  

upon your retirement as an officer and employee of the Company, your
compensation shall transition to that of a nonemployee director, as determined
by the Board and the Committee.



--------------------------------------------------------------------------------

You will be an employee and officer of the Company for all purposes throughout
the period that you serve as Executive Chairman, including, without limitation,
for purposes of any equity-based awards or other long-term incentive plan awards
granted to you prior to your appointment as Executive Chairman. By signing below
you agree to the above compensation arrangements and acknowledge that the terms
of this Agreement, including the annualized base salary set forth above and any
subsequent decreases thereto, as well as your transition from serving as Chief
Executive Officer to Executive Chairman on the Transition Date and your
subsequent transition from Executive Chairman to Chairman of the Board, in and
of themselves, do not give rise to a right on your part to terminate your
employment with the Company and its subsidiaries for “Good Reason” (as such term
is defined in your Employment Agreement).

You further acknowledge that nothing in this letter shall be construed in any
way to limit the right of the Company to terminate your employment, with or
without cause, or for you to terminate your employment with the Company, with or
without reason, nor shall this letter limit your right to resign from the Board
at any time or limit the rights of the stockholders of the Company.

If you agree that the foregoing properly sets forth our understanding, please
sign both copies of this letter and return one executed copy to me, keeping the
other for your records.

Executed as of the date first set forth above.

 

PARSLEY ENERGY, INC.

 

/s/ Colin W. Roberts

Colin W. Roberts Executive Vice President—General Counsel

 

AGREED AND ACCEPTED:

 

/s/ Bryan Sheffield

Bryan Sheffield Chairman of the Board and Executive Chairman Parsley Energy,
Inc.

 

2